                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

 ANTHONY L. CARROLL,                      )
                                          )
              Petitioner,                 )
                                          )
       v.                                 )           No. 4:18-CV-1945-RWS
                                          )
 STANLEY PAYNE,                           )
                                          )
              Respondent.                 )

                        MEMORANDUM AND ORDER

      This matter is before the Court on Petitioner Anthony L. Carroll’s motions

for appointment of counsel and for “liberal construction.” Each motion will be

denied for the reasons set forth below.

I.    Motion for Appointment of Counsel

      Citing the complexity of his case and his inability to afford counsel, Carroll

has asked the Court to appoint an attorney to represent him. Because a habeas case

is civil in nature, “the Sixth Amendment right to counsel afforded for criminal

proceedings does not apply.” Hoggard v. Purkett, 29 F.3d 469, 471 (8th Cir. 1994)

(citations omitted). A Court may appoint counsel for a habeas petitioner if “the

interests of justice so require.” 18 U.S.C. § 3006A(a)(2)(B). In determining

whether to appoint counsel, the Court considers several factors including (1)

whether the plaintiff has presented non-frivolous allegations supporting his prayer
for relief; (2) whether the plaintiff will substantially benefit from the appointment

of counsel; (3) whether there is a need to further investigate and present the facts

related to the plaintiff’s allegations; and (4) whether the factual and legal issues

presented by the action are complex. See Battle v. Armontrout, 902 F.2d 701, 702

(8th Cir. 1990); Johnson v. Williams, 788 F.2d 1319,1322-23 (8th Cir. 1986).

      After considering these factors, I find that the interests of justice do not

require appointment of counsel at this stage of the litigation. Carroll’s complaint

demonstrates his ability to present his claims in this matter; Carroll and the Court

would not substantially benefit from the appointment of counsel; resolving

Carroll’s claims does not appear to require additional investigation at this time;

and the factual and legal issues presented by this action are not so complex as to

warrant the appointment of counsel. As a result, I will deny Carroll’s motion to

appoint counsel without prejudice.

II.   Motion for “Liberal Construction”

      Carroll has also moved for liberal construction. In his motion, Carroll

correctly cites Haines v. Kerner for the proposition that the Court holds pleadings

by pro se litigants to “less stringent standards” than those drafted by lawyers. See

404 U.S. 519, 520 (1972). Under the Haines standard, Carroll is entitled to liberal

construction whether or not he files a motion asking for it. As a result, I will deny

the motion for liberal construction because it is unnecessary.

      Accordingly,
      IT IS HEREBY ORDERED that Petitioner Anthony L. Carroll’s motion

for appointment of counsel [14] is DENIED without prejudice.

      IT IS FURTHER ORDERED that Petitioner Anthony L. Carroll’s motion

for liberal construction [24] is DENIED.



                                     _______________________________
                                     RODNEY W. SIPPEL
                                     UNITED STATES DISTRICT JUDGE

Dated this 3rd day of March, 2020.
